  Case 1:16-cv-01170-RBW Document 99 Filed 01/28/21 Page 1 of 3




                                         In the
                  United States District Court
                                         for the
                         District of Columbia

Washington Alliance of
Technology Workers;
21520 30th Drive SE Suite 102
Bothell, WA 98021
                                 Plaintiff,

                   v.
U.S. Dep’t of Homeland Security,
Secretary of Homeland Security, U.S.
Immigration and Customs Enforce-              Civil Action No. 1:16-cv-1170 (RBW)
ment, Director of U.S. Immigration and
Customs Enforcement, U.S. Citizenship
and Immigration Services, Director
of U.S. Citizenship and Immigration
Services;
Office of General Counsel
Washington, DC 20258

                                Defendant.

                                   Notice of Appeal

 Notice is hereby given that Washington Alliance of Technology Workers, plaintiff
 in the above named case, appeals to the United States Court of Appeals for the

 District of Columbia Circuit the memorandum opinion and order entered in this

 action on the 28th day of January 2021.
 Case 1:16-cv-01170-RBW Document 99 Filed 01/28/21 Page 2 of 3



Dated: Jan. 28, 2021




                              John M. Miano
                              D.C. Bar No. 1003068
                              Attorney of Record
                              (908) 273-9207
                              miano@colosseumbuilders.com

                              Christopher Hajec
                              Immigration Reform Law Institute
                              25 Massachusetts Ave., N.W.
                              Suite 335
                              Washington, D.C. 20001
                              (202) 232-5590
   Case 1:16-cv-01170-RBW Document 99 Filed 01/28/21 Page 3 of 3




                                        In the
                  United States District Court
                                        for the
                        District of Columbia

Washington Alliance of
Technology Workers;
21520 30th Drive SE Suite 102
Bothell, WA 98021
                                 Plaintiff,

                   v.
U.S. Dep’t of Homeland Security,
Secretary of Homeland Security, U.S.
Immigration and Customs Enforce-              Civil Action No. 1:16-cv-1170 (RBW)
ment, Director of U.S. Immigration and
Customs Enforcement, U.S. Citizen-
ship and Immigration Services, Director
of U.S. Citizenship and Immigration
Services;
Office of General Counsel
Washington, DC 20258

                                Defendant.

                                Certificate of Service

 I certify that on Jan 28, 2021 I filed the attached Notice of Appeal with the Clerk
 of the Court using the CM/ECF system that will provide notice and copies to the

 Defendant’s attorneys of record.




                                          John M. Miano
                                          D.C. Bar No. 1003068
                                          Attorney of Record
                                          Washington Alliance of Technology
                                          Workers
